DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 20, 1998
Dear State Medicaid Director:
This letter is one in a series that provides guidance on the implementation of the Balanced
Budget Act of 1997 (BBA). The BBA contains numerous provisions relating specifically to
managed care. In order to provide guidance on these as quickly as possible, we are issuing a
number of managed care letters. (List of those already issued is attached). This letter is the
twelfth in this managed care series.
The purpose of this letter is to advise you of the changes made by the BBA regarding coverage
of emergency services by managed care organizations (MCOs). Section 4704 of the BBA added
section 1932(b)(2) to the Social Security Act (the Act) to assure Medicaid managed care
beneficiaries have the right to immediately obtain emergency care and services.
Under the new statutory provision, each contract with an MCO must require the organization to
provide for coverage of emergency services. (For PCCMs, see Application to PCCMs, below.)
We interpret coverage to mean that an MCO must pay for the cost of emergency services
obtained by Medicaid enrollees. In addition to establishing an obligation to cover emergency
services, the law further stipulates that emergency services must be covered without regard to
prior authorization or the emergency care provider's contractual relationship with the
organization. These provisions collectively enable a Medicaid enrollee to immediately obtain
emergency services at the nearest provider when and where the need arises. The responsibility of
MCOs regarding the coverage of emergency services is explained in more detail in the
attachment.
Emergency services are defined broadly by the BBA to mean covered inpatient and outpatient
services that are needed to evaluate or stabilize an emergency medical condition that is found to
exist using a prudent layperson standard described below. The services must also be furnished by
a provider that is qualified to furnish such services under Medicaid. Once the individual's
condition is considered stabilized, the MCO may require authorization for hospital admission or
follow-up care.
The BBA defines emergency medical condition as a medical condition manifesting itself by
acute symptoms of sufficient severity (including severe pain) such that a prudent layperson, who
possesses an average knowledge of health and medicine, could reasonably expect the absence of
immediate medical attention to result in placing the health of the individual (or with respect to a
pregnant woman, the health of the woman or her unborn child) in serious jeopardy, serious
impairment to body functions or serious dysfunction of any bodily organ or part. While this
standard encompasses clinical emergencies, it also clearly requires MCOs to base coverage
decisions for emergency services on the severity of the symptoms at the time of presentation and
to cover examinations where the presenting symptoms are of sufficient severity to constitute an
emergency medical condition in the judgment of a prudent layperson.
In addition to covering medical services that are needed to evaluate or stabilize an emergency

medical condition found using a prudent layperson standard, the contract must require the MCO
to comply with the guidelines for coordinating post-stabilization care established under Medicare
Part C. This particular requirement is effective 30 days after the date Medicare regulations are
promulgated.
Application to PCCMs The prudent layperson standard should be applied to determine when
Medicaid beneficiaries in a PCCM may immediately seek treatment without having to obtain
prior authorization from the PCCM. However, we realize that the financial structure of PCCMs
is significantly different from that of MCOs and we do not believe Congress intended to make
PCCMs financially responsible for emergency services furnished on a fee-for-service basis.
Therefore, HCFA will not require changes to PCCM contracts to provide for payment of
emergency services.
Sanctions Medicaid MCOs that fail to cover emergency screening or stabilization services may
be subject to intermediate sanctions or termination. Section 1932(e) of the Act authorizes States
to use intermediate sanctions if an MCO fails substantially to provide medically necessary items
and services that are required (under law or under the organization's contract with the State) to be
provided to an enrollee covered under the contract. HCFA may also impose sanctions under
1903(m)(5)(A) of the Act if the failure to cover emergency services as required under 1932(b)(2)
of the Act adversely affects (or has a substantial likelihood of adversely affecting) a Medicaid
beneficiary. Contract termination may also be imposed for any violation of the requirements in
sections 1903(m) and/or 1932 of the Act.
If you have any questions, please contact Rob Weaver at 410-786-5914.
Sincerely,
/s/
Sally K. Richardson Director
Center for Medicaid and State Operations
Attachments
cc: HCFA Regional Administrators
HCFA Associate Regional Administrators
HCFA Press Office
Jennifer Baxendell, National Governors Association
Lee Partridge, American Public Welfare Association
Joy Wilson, National Conference of State Legislatures

CLARIFICATION OF BENEFICIARY ACCESS AND MCO FINANCIAL
RESPONSIBILITIES FOR EMERGENCY SERVICES
MCO Responsibility -- Beneficiary Information -- MCOs are required to inform beneficiaries
of their rights and responsibilities and information on covered items and services. Plans should
inform beneficiaries of the following regarding their rights of access to, and coverage of,
emergency services, both inside and outside of the plan's network.
Both In-Network and Out-of-Network Emergency Services Are Medicaid-Covered
Benefits
Definition of Emergency Services -- Emergency services are defined as covered inpatient and
outpatient services furnished by a qualified Medicaid provider that are necessary to evaluate or
stabilize an emergency medical condition.
Definition of Emergency Medical Condition -- Coverage of emergency services by an MCO will
be determined under the prudent layperson standard. That standard considers the symptoms
(including severe pain) of the presenting beneficiary. MCOs must cover cases where the
presenting symptoms are of sufficient severity that a person with average knowledge of health
and medicine would reasonably expect the absence of immediate medical attention to result in (i)
placing their health or the health of an unborn child in immediate jeopardy, (ii) serious
impairment of bodily functions, or (iii) serious dysfunction of any bodily organ or part.
Prohibition on Retrospective Denial for Services Which Appeared to Be Emergencies -- MCOs
may not retroactively deny a claim for an emergency screening examination because the
condition, which appeared to be an emergency medical condition under the prudent layperson
standard (as defined above), turned out to be non-emergency in nature.
Prohibition on Prior Authorization for Emergency Services--MCOs may not require prior
authorization for emergency services. This applies to out-of-network as well as to in-network
services which a beneficiary seeks in an emergency.
MCO Responsibility--Payment Liability and Coverage of Emergency services -- Under the
Emergency Medical Treatment and Active Labor Act, also commonly referred to as the antidumping statute, Medicare participating hospitals that offer emergency services are required to
perform a medical screening examination on all people who come to the hospital seeking
emergency care, regardless of their insurance status or other personal characteristics. If an
emergency medical condition is found to exist, the hospital must provide whatever treatment is
necessary to stabilize that condition. A hospital may not transfer a patient in unstabilized
emergency condition to another facility unless the medical benefits of the transfer outweigh the
risks, and the transfer conforms with all applicable requirements. When emergency services are
provided to an enrollee of a MCO, the organizations's liability for payment is determined as
follows:
Presence of a Clinical Emergency -- If the screening examination leads to a clinical
determination by the examining physician that an actual emergency medical condition
exists, MCOs must pay for both the services involved in the screening examination and
the services required to stabilize the patient.
Emergency Services Continue Until the Patient Can be Safely Discharged or Transferred --

MCOs are required to pay for all emergency services which are medically necessary until the
clinical emergency is stabilized. This includes all treatment that may be necessary to assure,
within reasonable medical probability, that no material deterioration of the patient's condition is
likely to result from, or occur during, discharge of the patient or transfer of the patient to another
facility.
If there is a disagreement between a hospital and an MCO concerning whether the patient is
stable enough for discharge or transfer, or whether the medical benefits of an unstabilized
transfer outweigh the risks, the judgment of the attending physician(s) actually caring for the
beneficiary at the treating facility prevails and is binding on the MCO. The MCO may establish
arrangements with hospitals whereby the MCO may send one of its own physicians with
appropriate ER privileges to assume the attending physician's responsibilities to stabilize, treat,
and transfer the patient.
Absence of a Clinical Emergency -- If the screening examination leads to a clinical
determination by the examining physician that an actual emergency medical condition does not
exist, then the determining factor for payment liability should be whether the beneficiary had
acute symptoms of sufficient severity at the time of presentation. In these cases, the MCO must
review the presenting symptoms of a beneficiary and must pay for all services involved in the
screening examination where the presenting symptoms (including severe pain) were of sufficient
severity to have warranted emergency attention under the prudent layperson standard. If a
Medicaid beneficiary believes that a claim for emergency services has been inappropriately
denied by an MCO, the beneficiary may seek recourse through the MCO or State appeal process.
Referrals -- When a beneficiary's primary care physician or other plan representative instructs the
beneficiary to seek emergency care in-network or out-of-network, the plan is responsible for
payment for the medical screening examination and for other medically necessary emergency
services, without regard to whether the patient meets the prudent layperson standard described
above.
BBA MANAGED CARE STATE LETTERS
Section Subject Date Issued
4701 SPA Option for Managed Care 12/17/97
4704(a) Specification of Benefits 12/17/97
4707(a) Marketing Restrictions 12/30/97
4704(a) Miscellaneous Managed Care Provisions 12/30/97 4704(b) 4706 4707(a) 4707(c)
4708(b) 4708(c) 4708(d)
4701 Choice, MCE Definition, Repeal of 75/25, 1/14/98 4703 and Approval Threshold 4708(a)
4705 External Quality Review 1/20/98
4704(a) Mental Health Parity 1/20/98
4701(a) Enrollment, Termination, and 1/21/98 Default Assignment
4702 PCCM Services Without Waiver 1/21/98
4707(a) Sanctions for Noncompliance 2/20/98
4701(a) Provision of Information & Effective Dates 2/20/98 4710(a)

